Title: To George Washington from a Board of General Officers, 22 July 1779
From: Board of General Officers
To: Washington, George


        
          [22 July 1779]
        
        At a Board of General Officers, assembled at Genl Putnams Quarters July 22nd 1779 agreeable to the direction of His Excellency the Commander in Chief, communicated in his Letter of the 20th Inst.
        
          
            Present.
            
            
          
          
            Major Generals
            {
            Putnam
          
          
         
            De Kalb
          
          
            Brigadiers
            {
            Smallwood
          
          
          
            Muhlenberg
          
          
        
            Gist.
          
        
        Major General Putnam laid before the Board the Letter of the Commander in Chief, requesting him “to consult with the principal Officers, and form a disposition for opposing the Enemy in concert, as well in the first instance at landing, as during their progress towards the works, in case they should make an attempt upon them”—Whereupon
        The Board after duly considering the matter move it as their

opinion, that the Troops remain in their present positions; and that it will be expedient for General Muhlenberg to post a Picquet consisting of a Captain and twenty men at Clements’s, a Sub. and twenty on the road leading from the Furnace, to the right of Clements’s down to Haverstraw; and a Sub and twenty on the Coal road—That one whole Battallion from the same Brigade should be posted at Rose’s farm; wh. are to keep a Picquet on the road leading to Doodles Town and Clements’s—And if the Enemy advance in force on either of those roads, Genl Muhlenberg should dispute the passage as long as he may think prudent, and then take possession of the two Roads leading from the Forest, to West point, giving them every possible annoyance till he can be sustaind The Battallion at Rose’s farm if they are obliged to retreat, will take the path leading thro’ the Valley from Rose’s farm to West Point, disputing the passage all the way.
        The Board are farther of opinion, that there ought to be posted from the Light Infantry a Picquet consisting of 1 C.—2 S.—2 S.— 2 C.—30. P. at Doodles Town A Picquet of the same number at Fort Montgomery, to detach 1 S.—1 C.—10 P. to the Stone House, on the road leading to Rose’s farm, and another Picquet of 1 S.—1 S.— 1 C.—20 P. at Stony Beach.
        If the Enemy should attack Genl Muhlenberg by the way of the Forest of Deane, and attempt to force a passage from thence to West Point with their main Body, General Woodfords Brigade will hang upon the left Flank and rear; to be supported by the Maryland and Pennsylvania Troops as circumstances may require—The Light Infantry remaining near their present position to maintain the passage of the road along the river, should a Column of the Enemy attempt to force their way in that quarter; but if not, the Light Infantry will then attack their right flank and rear in conjunction with the other Troops.
        But in case the main body should Land, in two Columns at Doodles Town and Stony Beach, and endeavour to force their way along the river, with a view to gain the heights, in the rear of, and adjacent to the Fort at West Point, their passage must be disputed, by the Light Infantry and Maryland Division in Front, supported by the Brigades of Woodford & Muhlenberg which will attack on the left Flank and rear of the Enemy in their approach.
        In order to obviate the Enemys intentions and the better to secure the objects in view, by the different Corps co-operating, and keeping up a constant communication with each other; the Board submit the expediency of drawing out Runners or active light-armd men from each Corps, to carry intelligence as occation may require; to facilitate which, the Board are also of opinion that they ought to be exempted

from all other duty, and to be sent out immediately, to be made acquainted with the differrent routs and ways on which they will necessarily be employed.
        
          Israel Putnam M.G.
        
      